Exhibit 10.3

CHANGE IN CONTROL AGREEMENT

CHANGE IN CONTROL AGREEMENT (“Agreement”) dated as of May 9, 2011, by and
between DCT Industrial Trust Inc. with its principal place of business at 518
Seventeenth Street, Suite 800, Denver, Colorado 80202 (the “Company”), and John
G. Spiegleman, residing at the address set forth on the signature page hereof
(the “Executive”).

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that, as
is the case with many publicly held corporations, the possibility of a Change in
Control (as defined in Section 1 hereof) exists and that such possibility, and
the uncertainty and questions which it may raise among management, may result in
the departure or distraction of management personnel to the detriment of the
Company and its stockholders; and

WHEREAS, the Board has determined that the Company should enter into this
Agreement with the Executive to reinforce and encourage the continued attention
and dedication of the Executive to the Executive’s assigned duties without
distraction in the face of the possibility of a Change in Control;

Accordingly, the parties hereto agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings specified below:

(a) “Cause” shall mean the Executive’s:

(i) conviction of a felony (other than a traffic violation), a crime of moral
turpitude, or any financial crime involving the Company; a willful act of
dishonesty, breach of trust or unethical business conduct in connection with the
business of the Company that has a material detrimental impact on the Company;

(ii) the commission of fraud, misappropriation or embezzlement against the
Company; any act or omission in the performance of his duties hereunder that
constitutes willful misconduct, willful neglect or gross neglect, in any such
case if such action or omission is either material or repeated;

(iii) repeated failure to use reasonable efforts in all material respects to
adhere to the directions of the Board or the Chief Executive Officer, or the
Company’s policies and practices, after his being informed that he is not so
adhering; and

(iv) willful failure to substantially perform his duties properly assigned to
him (other than any such failure resulting from his Disability (as defined
below)); provided that the Company shall not be permitted to terminate the
Executive for Cause except on written notice given to the Executive at any time
following the occurrence of any of the events described in clause (i) or
(ii) above and on written notice given to the Executive at any time not more
than 30 days following the occurrence of any of the events described in clause
(iii) or (iv) above (or, if later, the Company’s knowledge thereof).



--------------------------------------------------------------------------------

(b) “Change in Control” shall mean the happening of any of the following:

(i) any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities and Exchange Act of 1934 (the “Exchange Act”), but
excluding the Company, any entity controlling, controlled by or under common
control with the Company, any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any such entity, and the Executive and any “group” (as such term is used in
Section 13(d)(3) of the Exchange Act) of which the Executive is a member), is or
becomes the “beneficial owner” (as defined in Rule 13(d)(3) under the Exchange
Act), directly or indirectly, of securities of the Company representing 30% or
more of either (A) the combined voting power of the Company’s then outstanding
securities or (B) the then outstanding shares of common stock of the Company (in
either such case other than as a result of an acquisition of securities directly
from the Company); or

(ii) any consolidation or merger of the Company resulting in the voting
securities of the Company outstanding immediately prior to the consolidation or
merger representing (either by remaining outstanding or by being converted into
voting securities of the surviving entity or its parent) less than 50% of the
combined voting power of the securities of the surviving entity or its parent
outstanding immediately after such consolidation or merger; or

(iii) there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by “persons” (as defined above) in
substantially the same proportion as their ownership of the Company immediately
prior to such sale or (B) the approval by shareholders of the Company of any
plan or proposal for the liquidation or dissolution of the Company; or

(iv) the members of the Board at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any director whose election, or nomination for election by the
Company’s shareholders, was approved or ratified by a vote of at least a
majority of the Incumbent Directors shall be deemed to be an Incumbent Director.

(c) “Disability” shall mean the circumstance whereby the Executive becomes
disabled by virtue of ill health or other disability and is unable to perform
substantially and continuously the duties assigned to him for more than 180
consecutive or non-consecutive days out of any consecutive 12-month period in
the reasonable opinion of a qualified physician chosen by the Company and
reasonably acceptable to the Executive.

 

2



--------------------------------------------------------------------------------

(d) “Good Reason” shall mean, unless otherwise consented to in writing by the
Executive:

(i) the material reduction of the Executive’s authority, duties and
responsibilities, or the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions with the Company;

(ii) a reduction in the annual salary of the Executive, or a reduction in the
target annual cash bonus or target annual equity award applicable to the
Executive (except for a material reduction in target annual cash bonus or target
annual equity award that is part of a Company program to reduce “general and
administrative” expenses due to business conditions which reduction is applied
to other senior officers generally; provided that such reduction is before the
occurrence of a Change in Control);

(iii) the relocation of the Executive’s office to more than 30 miles from
Denver, Colorado; or

(iv) any material breach by the Company of any provision of this Agreement.

Notwithstanding the foregoing, (i) Good Reason (A) shall not be deemed to exist
unless the Executive gives to the Company a written notice identifying the event
or condition purportedly giving rise to Good Reason expressly referencing this
Agreement within 45 days after the time at which the event or condition first
occurs or arises (or, if later, was discovered or should have been discovered by
the Executive) and (B) shall not be deemed to exist at any time at which there
exists an event or condition which could serve as the basis of a termination of
the Executive’s employment for Cause; and (ii) if there exists (without regard
to the following clause (ii)(A)) an event or condition that constitutes Good
Reason, (A) the Company shall have 45 days from the date notice of Good Reason
is given to cure such event or condition and, if the Company does so, such event
or condition shall not constitute Good Reason hereunder; and (B) if the Company
does not cure such event or condition within such 45-day period, the Executive
shall have one business day thereafter to give the Company notice of termination
of employment on account thereof (specifying a termination date no later than 10
days from the date of such notice of termination).

2. Termination by the Company without Cause or Termination by the Executive for
Good Reason Following Change in Control.

(a) If the Company terminates the Executive’s employment and the termination is
not due to death or Disability or for Cause, or the Executive terminates his
employment for Good Reason, and such termination occurs within 12 months after a
Change in Control, (i) the Company shall pay to the Executive annual salary,
bonus and other benefits earned and accrued prior to the termination of
employment; (ii) the Company shall pay or provide to the Executive (A) 1.5 times
the Executive’s annual salary, (B) 1.5 times the greater of

 

3



--------------------------------------------------------------------------------

(x) the target annual cash bonus for the year of termination and (y) the average
of the actual annual cash bonuses for the two years (with respect to which
bonuses are determined) prior to the year of termination, (C) a cash payment
equal to (I) the target annual cash bonus for the year of termination multiplied
by (II) a fraction (x) the numerator of which is the number of days in the year
up to the termination and (y) the denominator of which is 365 and (D) for a
period of two years after termination of employment, such continuing coverage
under the group health plans the Executive would have received (and at such
costs to the Executive) as would have applied in the absence of such termination
(but not taking into account any post-termination increases in annual salary
that may otherwise have occurred without regard to such termination and that may
have favorably affected such benefits); (iii) the Executive shall be entitled to
elimination of any exclusively time-based vesting conditions (but not
performance conditions, which shall remain in effect subject to the terms
thereof) on any grant under the Company’s Second Amended and Restated 2006
Long-Term Incentive Plan (the “LTIP”) or any other grant of restricted stock,
stock options or other equity awards; provided that the Executive will only be
entitled to receive the payments, benefits and accelerated vesting set forth in
clauses (ii) and (iii) if the Executive executes and delivers to the Company a
general release in a form reasonably acceptable to the Company, which does not
require the release of any payment rights under this Section 2(a), within thirty
(30) days following such termination and such release becomes irrevocable at the
earliest possible time under applicable law following such execution and
delivery. The payments under clause (i) of the second sentence of this
Section 2(a) shall be made in a single lump sum within five business days after
termination. Any payment or acceleration of vesting that the Executive is
entitled to receive pursuant to clause (ii) or (iii) of the second sentence of
this Section 2(a) shall be made by the Company in a single lump sum or occur,
respectively, upon the 45th day after termination.

(b) Notwithstanding clause (ii)(D) of the second sentence of Section 2(a),
(i) nothing herein shall restrict the ability of the Company to amend or
terminate the plans and programs referred to in such clause (ii)(D) from time to
time in its sole discretion, and (ii) the Company shall in no event be required
to provide any benefits otherwise required by such clause (ii)(D) after such
time as the Executive becomes entitled to receive benefits of the same type from
another employer or recipient of the Executive’s services (such entitlement
being determined without regard to any individual waivers or other similar
arrangements).

3. Change in Control. Without duplication of the foregoing, upon a Change in
Control at any time while the Executive is employed, then, without limiting the
payments and benefits to which the Executive may be entitled under Section 2(a)
in accordance with its terms (but without duplication thereof), all outstanding
unvested grants under the LTIP or any other grant of restricted stock, stock
options or other equity awards subject to time-based vesting conditions (but not
performance-based conditions, which shall remain in effect subject to the terms
thereof) shall fully vest and shall become immediately exercisable, as
applicable.

4. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), the Company
determines that the Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the

 

4



--------------------------------------------------------------------------------

extent any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule. Any payments delayed
pursuant to this Section 4(a) shall bear interest during the period of such
delay at a rate of interest equal to the short-term applicable federal rate for
annually compounding obligations for purposes of Section 1274(d) of the Code, or
any successor provision, for the month in which such payment otherwise would
have been paid.

(b) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A1(h).

(d) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

5. Other Provisions.

5.1 No Obligation to Continue Employment or Other Service Relationship. Neither
the Company nor any of its subsidiaries or affiliates is obligated by or as a
result of this Agreement to continue to have the Executive provide services to
it or to continue the Executive in employment and this Agreement shall not
interfere in any way with the right of the Company or any of its subsidiaries or
affiliates to terminate its service relationship with the Executive or the
employment of the Executive at any time.

 

5



--------------------------------------------------------------------------------

5.2 Severability. The Executive acknowledges and agrees that the Executive has
had an opportunity to seek advice of counsel in connection with this Agreement.
If it is determined that any of the provisions of this Agreement is invalid or
unenforceable, the remainder of the provisions of this Agreement shall not
thereby be affected and shall be given full effect, without regard to the
invalid portions.

5.3 Enforceability; Jurisdiction; Arbitration. Any controversy or claim arising
out of or relating to this Agreement or the breach of this Agreement that is not
resolved by the Executive and the Company shall be submitted to arbitration in
Denver, Colorado in accordance with Colorado law and the procedures of the
American Arbitration Association before a single arbitrator. The determination
of the arbitrator shall be conclusive and binding on the Company and the
Executive and judgment may be entered on the arbitrator’s award in any court
having jurisdiction. The Company shall bear one-half of the costs of any
arbitration and the Executive, as the other party to the arbitration, shall bear
the other half; each party will bear its own attorney’s fees and costs.

5.4 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, telegraphed, telexed,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally, telegraphed, telexed or sent by facsimile transmission or, if
mailed, five days after the date of deposit in the United States mails as
follows:

 

If to the Company to:    DCT Industrial Trust Inc.    518 Seventeenth Street,
Suite 800    Denver, Colorado 80202    Attention: Chief Executive Officer with a
copy to:    Goodwin Procter LLP    53 State Street    Boston, MA 02109   
Attention: Daniel P. Adams    Facsimile: (617) 523-1231 If to the Executive, to:
   John G. Spiegleman    at the address set forth on the signature page hereof

Any such person may by notice given in accordance with this Section 5.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

5.5 Entire Agreement. This Agreement together with that certain letter agreement
between the Executive and the Company, dated May 9, 2011, contain the entire
agreement of the parties regarding the subject matter hereof and supersedes all
prior agreements, understandings and negotiations regarding the same, including,
but not limited to, that certain offer letter, dated as of March 25, 2011,
entered into by and between the Executive and the Company.

 

6



--------------------------------------------------------------------------------

5.6 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

5.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF COLORADO.

5.8 Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in violation hereof shall be null and void.

5.9 Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding it determines to be required by
law.

5.10 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

5.11 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

5.12 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

COMPANY: DCT INDUSTRIAL TRUST INC. By:  

/s/    Philip L. Hawkins

Name:  Philip L. Hawkins Title:  President and Chief Executive Officer
EXECUTIVE:

/s/    John G. Spiegleman

John G. Spiegleman